Citation Nr: 0723758	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In that decision, the RO denied service connection for 
hearing loss.

In March 2007, the veteran testified at a Board 
videoconference hearing.  At the hearing, the veteran 
appeared to raise a claim for service connection for 
tinnitus.  That claim has not yet been addressed by the RO, 
and it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he served as a gunner in field 
artillery, and was exposed to considerable noise from those 
weapons.  He further claims that he has noticed trouble 
hearing since separation from service, and he contends that 
he has hearing loss as a result of the artillery noise 
exposure during service.

The veteran's service records are presumed to have been 
destroyed in a fire that occurred in July 1973 at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that when a veteran's records 
are presumed destroyed, the Board has a heightened obligation 
to explain its findings and conclusions, and to consider 
carefully the requirement that the benefit of the doubt be 
resolved in favor 
of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  

In a July 2005 statement, the veteran wrote that VA had given 
him hearing aids about a year and a half earlier.  It does 
not appear that these VA records have been associated with 
the claims file.  However, the Board is nevertheless charged 
with constructive knowledge of such records and action to 
obtain those records is necessary before the Board may 
proceed with appellate review.  See generally Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Although a search for service medical/dental records was 
unsuccessful, it does not appear that there has been a 
request for the veteran's personnel records.  In view of his 
specific contentions regarding his duties during service, the 
Board believes a search for personnel records should be 
accomplished.  

Finally, the Board also finds that a VA audiological 
examination with opinion would be appropriate in this case. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make an appropriate 
request for the veteran's service 
personnel records. 

2.  The RO should ascertain which VA 
medical facility supplied him with hearing 
aids and obtain all VA medical records 
associated with any testing for hearing 
loss in approximately 2004.  

3.  After completion of the above actions, 
the RO should schedule the veteran for a 
VA audiological examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be asked to express an 
opinion as to whether the type and pattern 
of any hearing loss is consistent with the 
claimed noise exposure during service in 
the 1950s.  If so, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
hearing loss is causally related to the 
veteran's service. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



